NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 6, 2019*
                               Decided February 6, 2019

                                         Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 17-2228

JOHN GARFIELD,                                  Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Southern District of Illinois.

      v.                                        No. 14-937-SCW

DENNIS FURLONG, et al.,                         Stephen C. Williams,
    Defendants-Appellees.                       Magistrate Judge.

                                       ORDER

       A dentist at an Illinois prison extracted a tooth from inmate John Garfield, but
complications during the procedure caused Garfield pain and required additional
surgery. Garfield brought deliberate indifference claims against the dentist, the prison’s
medical director, and a correctional officer, and a retaliation claim against the officer.
See 42 U.S.C. § 1983. (He sued other defendants too, but the district court at screening
determined that Garfield failed to state claims against them. See 28 U.S.C. § 1915A.) The




      *
       We have agreed to decide this case without oral argument because the issues
have been authoritatively decided. FED. R. APP. P. 34(a)(2)(B).
No. 17-2228                                                                            Page 2

court appointed counsel to represent Garfield. A magistrate judge, presiding by
consent, see 28 U.S.C. § 636(c), entered summary judgment for the defendants.

        Garfield, proceeding pro se on appeal, argues the narrow point that the
ineffective assistance of his appointed counsel entitles him to a new trial under
Strickland v. Washington, 466 U.S. 668 (1984). He submits that his counsel should have
disputed the timing of the dental complications and whether his signature on the
consent form for the procedure was forged. Strickland instructs that the Sixth
Amendment guarantees criminal defendants the right to “reasonably effective
assistance” of counsel in trial and trial-like proceedings. See id. at 686–87. Garfield’s suit,
however, is civil, and ineffective assistance is not a basis for remand in a civil matter.
See Diggs v. Ghosh, 850 F.3d 905, 911 (7th Cir. 2017); Pendell v. City of Peoria, 799 F.3d 916,
918 (7th Cir. 2015). Moreover, counsel in fact did dispute the timing of events, and
nothing in the record suggests that Garfield’s signature was forged.

                                                                                  AFFIRMED